DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-20 are pending.
For the purposes of compact prosecution, the applicant is requested to review and consider all of the art of record, in their response. 

Priority
The instant application is a continuation-in-part of PCT/CN2017/078242.
Since the instant application is a CIP of a non-English priority document; the applicant is requested to provide an English translation of the priority document; for the examiner to determine which of the claims are entitled to the benefit of the filing date of the prior application. 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 07/30/2019 10/17/2018, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The curly brackets, {}, need to be removed from the claims. Instead --or-- or --and-- maybe utilized, to join the features. 
E.g. Claim 1, lines 4-5, “comprising at least one of {a first characteristic sequence, a first reference signal, second information}” may be changed to: comprising at least one of [[{]] a first characteristic sequence, a first reference signal[[,]] --or-- --a-- second information [[}]].

The above changes, need to be performed, for all claims. 
 
The claims need to be self-contained and as presently presented are indefinite. E.g. “first information”, “first time window”, “first characteristic sequence”, “first reference signal”, “node” and all other features, in the claims, need to be defined in the claims. 
When a feature is first presented, article “a” needs to precede the “feature”; afterwards, article “the” needs to precede the “feature”; for proper antecedent basis. Since there are numerous instances, every individual instance, is not listed here. 
Claim sets would include, e.g., first information, second information, fourth information - but no third information. The terminology is not consistent. 
Claim sets would include, e.g., second receiving module, without a first receiving module. The terminology is not consistent. Another example is a first time window; however, there are no other time windows. 
Claim sets include, a first wireless signal- but no second wireless signal. In addition, a wireless signal, is claimed; which, relation to the “first wireless signal” - is unclear. 
Claim sets include, a first characteristic sequence; but no other characteristic sequences. 
Claim sets include, a first reference signal; but no other reference signals. 
Some claim sets include, a second node; but not a first node. And, further, the relation between the nodes, in unclear. 
The claims are indefinite, e.g.: a first time window, relative to what time frame; a first characteristic sequence, related to what type of sequence; a first reference signal, being a reference for what; node, what type of node and its relation to other types of nodes, UEs, etc.; information, what type of information; etc..
Claim 5 comprises two sentences; see the last two lines. 
Since the claims are indefinite, the mappings are on a “as best understood” basis. Furthermore, clarification, from the applicant, may cause the mappings to change or be updated. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Youn (US 20090227258 A1), in view of Sorrentino (US 20160088607 A1).

Claim 1. Youn teaches a method for use in a user equipment for relay communication (e.g. fig. 2), comprising: receiving first information; and detecting a first wireless signal in a 
But not the crossed out feature, above,
Disclosed by Sorrentino (Abstract: relate to a receiver device; a method; a transmitter device. The transmitter device transmits to the receiver device a device-to-device synchronization signal during a time window preceding the start of a resource pool. The transmitter device transmits a discovery message during the resource pool. The discovery 
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Sorrentino with Youn; the motivation is e.g. providing higher spectrum efficiency (e.g. see Sorrentino, paragraph [0004]).
Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 2. Youn in view of Sorrentino disclose the method according to claim 1, and the method further comprises: determining a first channel quality according to the first wireless signal; and transmitting third information indicating a first flag bit or the first channel quality and a first flag bit; wherein, the first channel quality is for a channel from the second node to the user equipment (e.g. fig. 3:303. In Youn); the first flag bit includes one information bit, and the first flag bit is used to determine whether the user equipment can relay a wireless signal for the second node (e.g. fig. 3:303. In Youn). 

Claim 3. Youn in view of Sorrentino disclose the method according to claim 2, and the method further comprises: receiving fourth information, wherein the transmitter of the fourth information is the transmitter of the first information; wherein the fourth information includes a second channel quality (e.g. fig. 5:503. In Youn); the second channel quality is for a channel from the second node to the first cell; the first flag bit indicates whether the first channel 

Claim 4. Youn in view of Sorrentino disclose the method according to claim 2, and the second information comprises a second channel quality; the second channel quality is for a channel from the second node to the first cell; the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates whether the first channel quality is higher than the second channel quality (e.g. fig. 6:603. In Youn). 

Claim 5. Youn teaches a method for use in a user equipment for relay communication (e.g. fig. 2), comprising: receiving first information, wherein the first information is used to determine at least one of a 
But not the crossed out feature, above,
Disclosed by Sorrentino (Abstract: relate to a receiver device; a method; a transmitter device. The transmitter device transmits to the receiver device a device-to-device synchronization signal during a time window preceding the start of a resource pool. The transmitter device transmits a discovery message during the resource pool. The discovery message includes the identity of the transmitter device for enabling the transmitter device and the receiver device to synchronize to each other).
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Sorrentino with Youn; the motivation is e.g. providing higher spectrum efficiency (e.g. see Sorrentino, paragraph [0004]).
Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 6. Youn in view of Sorrentino disclose the method according to claim 5, and the method further comprises: receiving fourth information; wherein the fourth information includes a second channel quality (e.g. fig. 5:503. In Youn); the first wireless signal is used to determine a first channel quality (e.g. fig. 3:303. In Youn); the second information includes a second channel quality; the first channel quality is for a channel from the user equipment to the first node; the second channel quality is for a channel from the user equipment to the first cell; the second channel quality is used to determine a first flag bit; the first flag bit includes one information 

Claim 7. Youn teaches a method for use in a base station for relay communication (e.g. fig. 2), comprising: transmitting first information; and transmitting third information indicating a first flag bit or the first channel quality and a first flag bit; wherein the first information is used to determine at least one of the 

Disclosed by Sorrentino (Abstract: relate to a receiver device; a method; a transmitter device. The transmitter device transmits to the receiver device a device-to-device synchronization signal during a time window preceding the start of a resource pool. The transmitter device transmits a discovery message during the resource pool. The discovery message includes the identity of the transmitter device for enabling the transmitter device and the receiver device to synchronize to each other).
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Sorrentino with Youn; the motivation is e.g. providing higher spectrum efficiency (e.g. see Sorrentino, paragraph [0004]).
Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 8. Youn in view of Sorrentino disclose the method according to claim 7, and the method further comprises: determining a second channel quality; and transmitting a fourth information; wherein the second channel quality is for a channel from the second node to the first cell; the fourth information includes the second channel quality; the receiver of the fourth information includes the first node; the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates whether the first channel quality is higher than the second channel quality; the second channel quality is for a channel from the second node to the first cell (e.g. fig. 5:503. In Youn). 



Claim 10. Youn in view of Sorrentino disclose the method according to claim 7, and the method further comprises: receiving the first wireless signal, wherein the first wireless signal is used by the base station to determine the second channel quality (e.g. fig. 3:303. In Youn). 

Claim 11. Youn in view of Sorrentino disclose the method according to any one claim 8, and the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates the first channel quality is higher than the second channel quality (e.g. fig. 3:303. In Youn). 

Claim 12. Youn teaches a user equipment for relay communication (e.g. fig. 2), comprising: a receiving module: receiving first information; and a processing module: detecting a first wireless signal in a 
But not the crossed out feature, above,
Disclosed by Sorrentino (Abstract: relate to a receiver device; a method; a transmitter device. The transmitter device transmits to the receiver device a device-to-device synchronization signal during a time window preceding the start of a resource pool. The transmitter device transmits a discovery message during the resource pool. The discovery message includes the identity of the transmitter device for enabling the transmitter device and the receiver device to synchronize to each other).

Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 13. Youn in view of Sorrentino disclose the user equipment according to claim 12, and the processing module receives fourth information, wherein the transmitter of the fourth information is the transmitter of the first information; wherein the fourth information includes a second channel quality (e.g. fig. 5:503. In Youn); the second channel quality is for a channel from the second node to the first cell; the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates whether the first channel quality is higher than the second channel quality (e.g. fig. 6:603. In Youn). 

Claim 14. Youn in view of Sorrentino disclose the user equipment according to claim 12, and the second information comprises a second channel quality; the second channel quality is for a channel from the second node to the first cell; the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates whether the first channel quality is higher than the second channel quality (e.g. fig. 6:603. In Youn). 

Claim 15. Youn teaches a user equipment for relay communication (e.g. fig. 2), comprising: a second receiving module receiving first information and fourth information; and a first 
But not the crossed out feature, above,

It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Sorrentino with Youn; the motivation is e.g. providing higher spectrum efficiency (e.g. see Sorrentino, paragraph [0004]).
Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 16. Youn in view of Sorrentino disclose the user equipment according to claim 15, and a second receiving module receives fourth information; wherein the fourth information includes a second channel quality (e.g. fig. 5:503. In Youn); the first wireless signal is used to determine a first channel quality (e.g. fig. 3:303. In Youn); the second information includes a second channel quality; the first channel quality is for a channel from the user equipment to the first node; the second channel quality is for a channel from the user equipment to the first cell; the second channel quality is used to determine a first flag bit; the first flag bit includes one information bit, and the receiver of the second information includes a transmitter of the first flag bit; the first flag bit is used to determine whether the first node can relay a wireless signal for the user equipment (e.g. fig. 3:303. In Youn). 

Claim 17. Youn teaches a base station for relay communication (e.g. fig. 2), comprising: a second processing module: transmits first information; a third receiving module: receives third information, where the third information indicates a first flag bit or the first channel quality and a first flag bit (e.g. fig. 3:303. In Youn); wherein the first information is used to determine at least one of a 

Disclosed by Sorrentino (Abstract: relate to a receiver device; a method; a transmitter device. The transmitter device transmits to the receiver device a device-to-device synchronization signal during a time window preceding the start of a resource pool. The transmitter device transmits a discovery message during the resource pool. The discovery message includes the identity of the transmitter device for enabling the transmitter device and the receiver device to synchronize to each other).
It would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Sorrentino with Youn; the motivation is e.g. providing higher spectrum efficiency (e.g. see Sorrentino, paragraph [0004]).
Therefore, the combination of Sorrentino with Youn, discloses the combination of the above limitations. 

Claim 18. Youn in view of Sorrentino disclose the base station according to claim 17, and the second processing module: determines a second channel quality (e.g. fig. 5:503. In Youn); transmits a fourth information; wherein the second channel quality is for a channel from the second node to the first cell; the fourth information includes the second channel quality (e.g. fig. 5:503. In Youn); the receiver of the fourth information includes the first node; the first flag bit indicates whether the first channel quality is lower than the second channel quality, or the first flag bit indicates whether the first channel quality is higher than the second channel quality; the second channel quality is for a channel from the second node to the first cell (e.g. fig. 3:303. In Youn). 

Claim 19. Youn in view of Sorrentino disclose the base station according to claim 18, and the second processing module transmits backhaul information, wherein the backhaul information comprises the second channel quality; wherein the first cell is maintained by the base station; or the second processing module is for receiving backhaul information, wherein the backhaul information comprises the second channel quality; wherein the first cell is maintained by a network device other than the base station (e.g. fig. 5:503. In Youn). 

Claim 20. Youn in view of Sorrentino disclose the method according to claim 17, and the second processing module receives the first wireless signal, wherein the first wireless signal is used by the base station to determine the second channel quality (e.g. fig. 3:303. In Youn).

Conclusion
The prior art made of record, considered material to the patentability of the claims and pertinent to applicant's disclosure:

Zhang (US 20120015662 A1)
Abstract: The present invention provides a relay collaborative cellular mobile communication system and a communication method of the system. In the method, all relay stations or a base station and relay stations in a cell (i) measure all uplink signals such as uplink reference signals and random-access signals from user devices for obtaining reception qualities of uplink signals of the user devices at the sites and (ii) feed back measurement results to the base station. The 

SHI (US 20160242219 A1) (US 9980306 B2)
Abstract: The invention provides a solution for Discovery Signal (DS) in the device-to-device (D2D) communication, and includes a UE device and a method therefor. In an embodiment, the UE sends a DS to indicate configuration information through which a D2D communication connection can be established. The configuration information is suitable for a DS with a bit of information or a DS with a sequence. Through the technical solution provided in the invention, configuration information indicated by a DS can be minimized and the requirement of establishing a D2D communication connection can be satisfied in the meantime.

Zhang (US 20120026936 A1) (US 9094093 B2)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/H.H/Examiner, Art Unit 2465                                                                                                                                                                                                        
/ALPUS HSU/Primary Examiner, Art Unit 2465